Exhibit 10.99.1

Amendment of the Lease Agreement between Catalyst Semiconductor International
and Stars Microelectronics (Thailand) Public Company Limited

This Amendment of the Lease Agreement (this “Amendment”) entered into effective
February 24, 2006 between Catalyst Semiconductor International Inc. and Stars
Microelectronics (Thailand) Public Company Limited is necessary since we have
incorporated Catalyst Semiconductor (Thailand) Company Limited.  This Amendment
is made and entered into on October 19, 2006.  This Amendment will cover the
following sections.  All other sections remain unchanged.

Section 1: Parties

The Tenant name will be changed from Catalyst Semiconductor International, Inc.
to Catalyst Semiconductor (Thailand) Company Limited.

Section 2: Premises

The effective dates of the three phases of the lease agreement will be revised
to the following;

Phase I: 1 November, 2006

Phase II: 1 March, 2007

Phase III: 1 December, 2007

Section 3: Term

The term of the lease shall be for 5 years commencing on November 1st, 2006 and
ending on November 1st, 2011 unless sooner terminated pursuant to any provisions
hereof.

Section 7: Insurance

The insurance amount that Tenant shall maintain of public liability and property
damage insurance will be revised to the amount of 5,000,000.00 Baht from
10,000,000.00 Baht.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed, such parties acting by their representatives being thereunto duly
authorized.

Catalyst Semiconductor (Thailand)

 

Stars Microelectronics (Thailand)

Company Limited

 

Public Company limited.

Bangpa-in Industrial Estate (EPZ) 586 Moo2,

 

Bangpa-in Industrial Estate (EPZ) 586 Moo2,

Tambol Klongjig, Amphur

 

Tambol Klongjig, Amphur

Bangpa-in, Ayudthaya 13160, Thailand

 

Bangpa-in, Ayudthaya 13160, Thailand

 

 

/s/ Gelu Voicu

 

 

/s/ Pitak Sirivanasandha

 

By (Authorized Signature)

 

By (Authorized Signature)

 

 

 

Mr. Gelu Voicu

 

 

Mr. Pitak Sirivanasandha

 

Name (Type or Print)

 

Name (Type or Print)

 

 

 

Chairman

 

 

Chief Executive Officer

 

Title

 

Title

 

 

 

October 19, 2006

 

 

October 19, 2006

 

Date

 

Date

 

 

 

 

 

 

/s/ Pichest Boonchanya

 

 

/s/ Somsak Owatanapanich

 

By (Authorized Signature)

 

By (Authorized Signature)

 

 

 

Mr. Pichest Boonchanya

 

 

Mr. Somsak Owatanapanich

 

Name (Type or Print)

 

Name (Type or Print)

 

 

 

President

 

 

Executive Vice President

 

   Title

 

Title

 

 

 

October 19, 2006

 

 

October 19, 2006

 

Date

 

 Date

 


--------------------------------------------------------------------------------